\-o-~
                                                                      FILED IN COURT OFAPPEALS
                                                                        13th Court of Appeals District




            IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                      NO. PD-1265-12


                         JUAN HERNANDEZ-MORA, Appellant



                                              v.




                                 THE STATE OF TEXAS


           ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE TWELFTH COURT OF APPEALS
                                     SMITH COUNTY


              Per curiam. Keasler and Hervev, JJ., dissent.

                                         ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)

because it does not contain a copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner mayredraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: December 19,2012
Do Not Publish